DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/01/2021 has been entered.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a method for configuring a token transfer device for electronic transactions, the method comprising:
requesting, by a token transfer device, one or more tokens having specified transaction exchange value;
receiving, over a network, the one or more tokens;

determining, by the token transfer device, that one or more of the conditions have been met based on data provided by electronic components of the token transfer device; and
initiating the transaction with a point of sale system;
regarding claim 7, a computer program product including a computer readable storage medium including computer executable program instructions for configuring a token transfer device for electronic transactions, the instructions comprising:
program instructions to request, by a token transfer device, one or more tokens having specified transaction exchange value; program instructions to receive, over a network, the one or more tokens; program instructions to assign, by the token transfer device, validation parameters indicating conditions under which the one or more tokens will be accepted in a transaction;
program instructions to determine, by the token transfer device, that one or more of the conditions have been met based on data provided by electronic components of the token transfer device; and
program instructions to initiate, over a near field communication channel, the transaction with a point of sale system;
regarding claim 13, a token transfer device comprising: 
a processor;
a computer readable storage medium including computer executable program instructions for configuring a token transfer device for electronic transactions, the instructions comprising:
program instructions to request, by a token transfer device, one or more tokens having specified transaction exchange value; program instructions to receive, over a network, the one or more 
program instructions to determine, by the token transfer device, that one or more of the conditions have been met based on data provided by electronic components of the token transfer device; and program instructions to initiate, over a near field communication channel, the transaction with a point of sale system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






February 10, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876